Exhibit 10.1

FIRST AMENDMENT

TO

STOCK PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT (this “Amendment”), dated and
effective as of September 30, 2014, is by and among CLIMAX ENGINEERED MATERIALS,
LLC, a Colorado limited liability company (the “Seller”), FREEPORT MINERALS
CORPORATION, a Delaware corporation (“Freeport Minerals”), DYNACAST LLC, a
Delaware limited liability company (the “Purchaser”), and DYNACAST INTERNATIONAL
INC., a Delaware corporation and parent of the Purchaser (“Dynacast”).

RECITALS

WHEREAS, the Seller, Freeport Minerals, the Purchaser and Dynacast are parties
to the Stock Purchase Agreement, dated August 27, 2014 (the “Purchase
Agreement”), relating to the sale and purchase of all of the outstanding stock
of Kinetics Climax, Inc. (the “Company”); and

WHEREAS, the parties desire to amend the Purchase Agreement to evidence their
mutual agreement as provided herein.

NOW, THEREFORE, the parties agree as follows:

1. Definitions. Initially capitalized terms used in this Amendment but not
otherwise defined shall have the meanings ascribed to them in the Purchase
Agreement, as amended or supplemented herein.

2. Amendments to the Purchase Agreement.

a. Section 1.2 of the Purchase Agreement is hereby amended to add the following
sentence:

“Unless otherwise agreed by the parties, the Closing will take place at 11:00
a.m. Eastern Time.”

b. Section 1.3(a)(i) of the Purchase Agreement is hereby deleted in its entirety
and replaced as follows:

“(i) $45,000,000 (the “Base Purchase Price”)”

c. Section 1.3(b) of the Purchase Agreement is hereby deleted in its entirety
and replaced as follows:

“(b) Estimated Fixed Purchase Price. Exhibit 1.3(b) sets forth the estimated
Closing Date balance sheet, which sets forth the estimated Closing Date Working
Capital and the additional amounts (other than



--------------------------------------------------------------------------------

Working Capital) to be included in the calculation of the Fixed Purchase Price
in accordance with Section 1.3(a), and a corresponding estimate of the Fixed
Purchase Price (the “Estimated Fixed Purchase Price”) (the parties have agreed
that Seller may use as the estimates the relevant amounts as of the close of
business on August 31, 2014).”

d. The Exhibits to the Purchase Agreement are hereby amended to add “Exhibit
1.3(b)”, attached hereto as Exhibit A.

e. Section 1.4(a)(i) of the Purchase Agreement is hereby deleted in its entirety
and replaced as follows:

“(i) Contingent Purchase Price: if, and only if, 2015 Adjusted EBITDA is equal
to or greater than $4,500,000, an amount equal to the sum of (i) the product of
(A) ten multiplied by (B) the difference (if any) between 2015 Adjusted EBITDA
and $4,500,000, plus (ii) an amount calculated in accordance with Exhibit
1.4(a)(i); provided, that the maximum Contingent Purchase Price payable is
$15,000,000.”

f. The Exhibits to the Purchase Agreement are hereby amended to add “Exhibit
1.4(a)(i)”, attached hereto as Exhibit B.

g. Section 1.4(a)(ii) of the Purchase Agreement is hereby amended to replace the
term “Specified Customer EBITDA” with “Specified Customers EBITDA”.

h. Exhibit 1.4(a)(ii)(1) to the Purchase Agreement is hereby deleted in its
entirety and replaced with “Exhibit 1.4(a)(ii)(1)”, attached here to as Exhibit
C.

i. Section 2.6(a) of the Purchase Agreement is hereby deleted in its entirety
and replaced as follows:

“(a) Schedule 2.6(a) contains (i) the audited balance sheets of the Company as
of December 31, 2013 and 2012 and the related audited statements of income,
stockholder’s equity and cash flows of the Company for the years ended
December 31, 2013 and 2012 (the “Annual Financial Statements”), and (ii) the
reviewed balance sheet of the Company as of June 30, 2014, the related reviewed
statements of income for the three- and six-month periods ended June 30, 2014
and 2013, and the related statements of stockholder’s equity and cash flows for
the six-month periods ended June 30, 2014 and 2013 (the “Interim Financial
Statements” and together with the Annual Financial Statements, the “Financial
Statements”). The Financial Statements have been prepared in accordance with
GAAP and fairly present the financial position and the results of the operations
of the Company as of the respective dates and for the periods indicated except
as otherwise stated therein. The Company has no liabilities or obligations with
respect to Debt.”



--------------------------------------------------------------------------------

j. The second sentence of Section 2.6(b) of the Purchase Agreement is hereby
deleted in its entirety and replaced as follows:

“Except as set forth on Schedule 2.6(b), the Company maintains a system of
accounting and internal controls sufficient in all material respects to provide
reasonable assurances that (i) financial transactions are executed in accordance
with the general and specific authorization of the management of the Company,
and (ii) all transactions are recorded as necessary to permit the preparation of
financial statements in conformity with GAAP and other legal and accounting
requirements applicable to the Company and to maintain proper accountability for
items.”

k. Schedule 2.6 to the Purchase Agreement is hereby deleted in its entirety and
replaced with “Schedule 2.6(a)” and “Schedule 2.6(b)”, attached hereto as
Exhibit D and Exhibit E, respectively.

l. Schedule 2.18 to the Purchase Agreement is hereby amended and supplemented to
add the information set forth on Exhibit F.

m. Exhibit 4.8 to the Purchase Agreement is hereby deleted in its entirety and
replaced with “Exhibit 4.8”, attached hereto as Exhibit G.

n. Section 4.9 of the Purchase Agreement is hereby deleted in its entirety and
replaced as follows:

“Section 4.9 [intentionally omitted].”

o. Section 6.4(d) of the Purchase Agreement is hereby deleted in its entirety
and replaced as follows:

“(d) [intentionally omitted].”

p. For avoidance of doubt, Section 6.4(f) of the Purchase Agreement is hereby
amended to add the following at the beginning of the sentence:

“From the date of this Agreement to the Closing,”

q. Article VIII of the Purchase Agreement is hereby amended to delete the
definition of “Audited Financial Statements” in its entirety.



--------------------------------------------------------------------------------

r. Article VIII of the Purchase Agreement is hereby amended to add the following
definition:

“Amendment: the First Amendment to Stock Purchase Agreement, dated September 30,
2014, by and among the Seller, Freeport Minerals, the Purchaser and Dynacast.”

s. Article VIII of the Purchase Agreement is hereby amended to revise the
definition of “Target Working Capital” as follows:

“Target Working Capital: $8,931,574.”

t. Section 9.5 of the Purchase Agreement is hereby deleted in its entirety and
replaced as follows:

“Section 9.5 Expenses. Except as expressly provided herein and in Exhibit 9.5,
whether or not the transactions contemplated herein shall be consummated, each
party shall pay its own expenses, costs and fees incident to the preparation and
performance of this Agreement, provided that the Purchaser shall be responsible
for all filing fees in connection with any filings with Governmental Authorities
required to consummate the transactions contemplated by this Agreement.”

u. The Purchase Agreement is hereby amended to add “Exhibit 9.5”, attached
hereto as Exhibit H.

3. Applicable Law. This Amendment shall be construed, performed and enforced in
accordance with the Laws of the State of Delaware without giving effect to its
principles or rules of conflict of laws to the extent such principles or rules
would require or permit the application of the Laws of another jurisdiction.

4. Extent of Amendments and References. Except as otherwise expressly provided
herein, the Purchase Agreement is not amended, modified or affected by this
Amendment. Except as expressly set forth herein, all of the terms, conditions,
covenants, representations, warranties and all other provisions of the Purchase
Agreement are herein ratified and confirmed and shall remain in full force and
effect. From and after the effectiveness of this Amendment, the terms “this
Agreement,” “hereof,” “herein,” “hereunder” and terms of like import, when used
herein or in the Purchase Agreement shall, except where the context otherwise
requires, refer to the Purchase Agreement as amended by this Amendment.

5. Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute one and the same Amendment.

[Signature page follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

CLIMAX ENGINEERED MATERIALS, LLC By:   Climax Molybdenum Company, its manager  
By:  

/s/ David H. Thornton

  Name:   David H. Thornton   Title:   President FREEPORT MINERALS CORPORATION
By:  

/s/ Kathleen L. Quirk

Name:   Kathleen L. Quirk Title:   Executive Vice President, Treasurer DYNACAST
LLC By:  

/s/ Adrian D. Murphy

Name:   Adrian D. Murphy Title:   EVP, CFO DYNACAST INTERNATIONAL INC. By:  

/s/ Adrian D. Murphy

Name:   Adrian D. Murphy Title:   EVP, CFO